Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 1 of 23




    EXHIBIT A
     Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 2 of 23

                        UNITED STATES ATTORNEY'S OFFICE
                         SOUTHERN DISTRICT OF NEW YORK
 2

 3

 4

 5

 6

 7

 8
                              Recorded Conversation
 9

10

11
                              Date:   May 22, 2019
12                               Files:  Clip 6

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 3 of 23      1

 1           SA ADAMCZYK:     Did you ever -- was there ever a

 2     discussion about the two of you --

 3           PETER BRIGHT:     Me and her?

 4           SA ADAMCZYK:     -- being sexually --

 5           PETER BRIGHT:     No.

 6           SA ADAMCZYK:     -- interactive?     Yeah.   No?

 7           SA SPIVACK:     You have condoms.

 8           PETER BRIGHT:     Yes.    They are from Friday night where

 9     I spent with a woman I started seeing.

10           SA ADAMCZYK:     Are you in a polyamorous relationship?

11           PETER BRIGHT:     Yes. Yes.

12           SA ADAMCZYK:     Okay.    So your wife --

13           PETER BRIGHT:     Yes.

14           SA ADAMCZYK:     -- has an idea of --

15           PETER BRIGHT:     Yeah.

16           SA ADAMCZYK:     Okay.

17           PETER BRIGHT:     Like she knows I have the KinkD dating

18     profile and so on.

19           SA ADAMCZYK:     Okay.

20           SA SPIVACK:     But she doesn't know about this?

21           PETER BRIGHT:     Doesn't know about this.      I didn't --

22     like she- she knows the sort of broader outlines of my kink

23     interests.    She doesn't really like to know all the

24     details.

25           SA ADAMCZYK:     She's vanilla.
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 4 of 23    2

 1        PETER BRIGHT:     She is vanilla.

 2        SA SPIVACK:     She's vanilla.

 3        PETER BRIGHT:     Yeah.

 4        SA SPIVACK:     What about the Bronx girl?

 5        PETER BRIGHT:     The Bronx girl is 34, I think.

 6        SA SPIVACK:    I thought the Bronx girl was a minor?

 7        PETER BRIGHT:     The Bronx girl is about 34.      She's

 8   someone I met through OkCupid.        She's called Alisha.

 9        SA SPIVACK:     You discussed with Liz --

10        SA ADAMCZYK:     About an 11 year old.

11        SA SPIVACK:     -- about an 11 year old.

12        PETER BRIGHT:     Yeah.   The Bronx girl plays --

13        SA SPIVACK:     Gotcha.   What about there --

14        PETER BRIGHT:     Since we -- like the sort of conflation

15   o f them felt like, very obvious.      Like I am talking about

16   the Bronx girl because she plays that age.

17        SA SPIVACK:     Sure.

18        SA ADAMCZYK:     Yeah.

19        SA SPIVACK:     The young girl, I guess, 11 year old girl

20   that you talked to Liz about -

21        PETER BRIGHT:     Yeah.

22        SA SPIVACK:     -- is in fact an adult.

23        PETER BRIGHT:     Yes.

24        SA SPIVACK:     Did you mention something else about a 17

25   year old or something, or a 14 year old?
     Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 5 of 23   3

 1            PETER BRIGHT:     Yeah.

 2            SA SPIVACK:    I believe there was two others?

 3            PETER BRIGHT:     So, yeah, that was -- the 14 year old

 4     is not -- there is a 17 year old girl who messaged me on

 5     Twitter.    She wanted some help with a thing she was writing

 6     f or school.

 7            SA SPIVACK:     How did she find you on Twitter?

 8            PETER BRIGHT:     I'm a journalist, she read an article.

 9     But that's --

10            SA ADAMCZYK:     In the context of your conversation with

11     Liz, how did the 17 year old come up?

12            PETER BRIGHT:     Because Liz wanted to know like how I

13     had -- how I taught other people.         And it's like, yeah,

14     I've had sort of DDLG kind of --

15            SA SPIVACK:     Did you have a DDLG with the 17 year old?

16            PETER BRIGHT:     We've met a few times -- no, the 17

17     year old, no, never met.

18            SA SPIVACK:     Any sexual conversations with the 17 year

19     old?

20            PETER BRIGHT:     Um, a little.

21            SA SPIVACK:     Okay.   Did you ever meet her to have sex?

22            PETER BRIGHT:     I've never met her. Never met her to

23     have or to not have sex.

24            SA SPIVACK:     Did you ever engage -- exchange

25     photographs with her?
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 6 of 23   4

 1        PETER BRIGHT:     No.

 2        SA SPIVACK:     No phot- no nudes?

 3        PETER BRIGHT:     No.

 4        SA SPIVACK:     She never sent you any nudes?

 5        PETER BRIGHT:     She- I think she sent me a picture that

 6   I deleted immediately because it wasn't um, nude, but it

 7   was suggestive.

 8        SA ADAMCZYK:     In what way?   In what sense?

 9        PETER BRIGHT:     Kind of covering bits up, that, sort of

10   --

11        SA ADAMCZYK:     So nude but cov- you couldn't see --

12        PETER BRIGHT:     Oh, yeah, sorry, more like --

13        SA SPIVACK:     Nudish?

14        PETER BRIGHT:     Yeah--

15              (End of recording. )

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 7 of 23

 1                      UNITED STATES ATTORNEY'S OFFICE
                         SOUTHERN DISTRICT OF NEW YORK
 2

 3

 4

 5

 6

 7

 8
                              Recorded Conversation
 9

10

11
                               Date:   May 22, 2019
12                                Files:  Clip 7

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 8 of 23     1

 1           SA SPIVACK:     What about the 14 year old?       Is there any

 2     truth to that?

 3           PETER BRIGHT:     She has a 14 year old sister, but

 4     that's --

 5           SA SPIVACK:     And have you ever exchanged messages with

 6     the 14 year old sister?

 7           PETER BRIGHT:     No.

 8           SA SPIVACK:     You sure?

 9           PETER BRIGHT:     To the best of my knowledge, no. Um.

10           SA ADAMCZYK:     You mentioned that this -- the chats

11     were somewhat sexual, what --

12           PETER BRIGHT:     With the --

13           SA ADAMCZYK:     -- with the 17 year old.

14           PETER BRIGHT:     Yeah.   Um,   the 17 year old tells me she

15     sometimes go to Manhattan and turns tricks.

16           SA ADAMCZYK:     What did you take that to mean?

17           PETER BRIGHT:     That she has sex with men for money.

18

19                 ( End of recording. )

20

21

22

23

24

25
     Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 9 of 23

 1                      UNITED STATES ATTORNEY'S OFFICE
                         SOUTHERN DISTRICT OF NEW YORK
 2

 3

 4

 5

 6

 7

 8
                              Recorded Conversation
 9

10

11
                               Date:   May 22, 2019
12                                Files:  Clip 8

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 10 of 23      1

 1           SA SPIVACK:     You ever talk to the 14 year old one on

 2   one? Message, private message?          I feel like you know the

 3   answer is yes.

 4           PETER BRIGHT:    I think -- no, I think it could be

 5   yeah.

 6           SA SPIVACK:     Okay.

 7           PETER BRIGHT:     Again, she's very excitable.    She wants

 8   t o meet and hear my accent.

 9           SA SPIVACK:     Let me ask -

10           PETER BRIGHT:     And I say, no.

11           SA SPIVACK:     So look --

12           SA ADAMCZYK:     Why?

13           SA SPIVACK:     Yeah.

14           PETER BRIGHT:     Because I don't --

15           SA ADAMCZYK:     If all you're talking about is an

16   accent, why?

17           PETER BRIGHT:    I have nothing in common with 14 year

18   old girls.

19           SA SPIVACK:     But what about age regression stuff?

20           PETER BRIGHT:     That's age regression.

21           SA SPIVACK:     But I thought you said early teens.

22           PETER BRIGHT:     An adult playing a teenager is very

23   different from a teenager.

24           SA SPIVACK:     Right.   But I mean in terms of like

25   c ommonalities I guess, you're         [INDISCERNIBLE]
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 11 of 23   2

 1        PETER BRIGHT:    In - for terms of like for DDLG, it's

 2   like very constrained.     Like it'll be for a scene, and

 3   then, you know, we'll agree beforehand this is how it's

 4   going to play out, play it out, done.

 5        SA SPIVACK:     All right.

 6

 7              ( End of recording. )

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 12 of 23

 1                  UNITED STATES ATTORNEY'S OFFICE
                     SOUTHERN DISTRICT OF NEW YORK
 2

 3

 4

 5

 6

 7

 8
                          Recorded Conversation
 9

10

11
                           Date:   May 22, 2019
12                            Files:  Clip 9

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 13 of 23     1

1           PETER BRIGHT:     Like I say, the texts with the -- the

 2   messages with the 17 year and 14 year old were flirty, I

 3   would say.   I didn't know what to make of her sex -for -money

 4   thing. Um, like --

 5          SA SPIVACK:     So the texts with the 14 year old were

 6   also flirty?

 7          PETER BRIGHT:     Yeah, you know, she was basically

 8   saying, oh, like, you know, English accents are so sexy,

 9   and that kind of thing.

10          SA SPIVACK:     Did the 14 year old ever send you a pic?

11          PETER BRIGHT:    I think she sent me a picture, but it's

12   deleted as well.

13          SA SPIVACK:     What'd she send you?

14          SA ADAMCZYK:     What was the picture?

15          PETER BRIGHT:    I don't even remember.     It was like her

16   in like little -- it was her in like --

17          SA SPIVACK:     Was it sexual?

18          PETER BRIGHT:     -- panties and a t -shirt.

19          SA SPIVACK:     Panties and a t -shirt.

20          PETER BRIGHT:     Like -- yeah.

21          SA ADAMCZYK:     So here's the -- like role playing is

22   one thing.

23          PETER BRIGHT:     Yeah.

24          SA ADAMCZYK:     But like, why talk to a 14 and a 17 year

25   old?    Like why even entertain that?
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 14 of 23   2

 1           SA SPIVACK:     Especially if she's sending you panty

 2   pics.

 3           PETER BRIGHT:     Yeah, I -- it's kind of   flattering to

 4   be --    just have someone flirt with you.

 5

 6                (End of recording. )

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 15 of 23

 1                   UNITED STATES ATTORNEY'S OFFICE
                      SOUTHERN DISTRICT OF NEW YORK
 2

 3

 4

 5

 6

 7

 8
                          Recorded Conversation
 9

10

11
                           Date:  May 22, 2019
12                           Files: Clip 10

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 16 of 23         1

 1           SA ADAMCZYK:     And what's your gmail account?

 2           PETER BRIGHT:     DrPizza@gmail.com.

 3           SA SPIVACK:     I'm sorry, doctor spelled out or D -R?

 4           PETER BRIGHT:     DRPIZZA@gmail.com.

 5           SA ADAMCZYK:     D -R -P --

 6           PETER BRIGHT:     I-Z -Z -A.

 7           SA ADAMCZYK:     Dr. Pizza?

 8           PETER BRIGHT:     Yeah.

 9           SA ADAMCZYK:     Oh, I heard Dr. Peter.

10           SA SPIVACK:     Pete -- no.

11           PETER BRIGHT:     No, Dr. Pizza.

12           SA SPIVACK:     So your PC is at home.

13           PETER BRIGHT:     Yeah.

14           SA SPIVACK:     And the 14 year old might have sent you a

15   nude.

16           PETER BRIGHT:     Yeah, possibly, yeah.

17           SA SPIVACK:     Do you know, was it a pic of her vagina,

18   her breasts?

19           PETER BRIGHT:    I don't know.      Like I say, she sent me

20   some pictures.        The first one was not nude, but suggestive.

21   I said, like, you know, no, don't send me that. Closed it,

22   they get deleted.

23           SA SPIVACK:     Did you ever ask for any of them?

24           PETER BRIGHT:     No.

25           SA SPIVACK:     Okay.     And you deleted them?
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 17 of 23      2

 1          PETER BRIGHT:     They got deleted.     They --

 2          SA SPIVACK:     But you did not delete them?

 3          PETER BRIGHT:     They delete automatically.

 4          SA SPIVACK:     Did you save them to your computer?

 5          PETER BRIGHT:     No, I did not save them.

 6          SA SPIVACK:     But you continued to speak with her after

 7   her sending that pic -- after she sent you that pic?

 8          PETER BRIGHT:    I don't think I've spoken with her

 9   since then.

10          SA SPIVACK:     Okay.     Any other minors that you spoke

11   t o?

12          PETER BRIGHT:     No.

13          SA SPIVACK:     No?     We have the 14 year old and we have

14   the 17 year old, is that it?

15          PETER BRIGHT:     Almost all the talk was with the 17

16   year old, like yeah.

17          SA SPIVACK:     Bless you.

18          SA ADAMCZYK:     Thank you.

19          SA SPIVACK:     Anything else?

20          PETER BRIGHT:    No.      And -- yeah, that was --

21          SA SPIVACK:     Is this -- is Liz the only person that

22   you recorded?

23          PETER BRIGHT:     Yeah.

24          SA SPIVACK:     Were you ever going to say something

25   about the 14 year old? To anybody?
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 18 of 23      3

 1        PETER BRIGHT:    I

 2        SA SPIVACK:     A minor sent you nudes.

 3        PETER BRIGHT:     Yeah.     Well, we write about that      [PH]

 4   it happens a lot.     Like it didn't seem --

 5        SA ADAMCZYK:     You're talking to two people.

 6        PETER BRIGHT:     It didn't seem like -- the 17 year old

 7   was concerning because of the sex for money thing.           The 14

 8   year old I thought was just a dumb teenager.

 9        SA ADAMCZYK:     Yeah, but you didn't do anything about

10   the 17 year old.

11        PETER BRIGHT:    I

12        SA ADAMCZYK:     You didn't even say to her like, as an

13   adult, like, hey, maybe you shouldn't do that.

14        PETER BRIGHT:     Well --

15        SA SPIVACK:     About your photos or turning tricks or

16   any of that.

17        PETER BRIGHT:    Like, no.     Well, I've used -- like I am

18   not opposed to prostitution in general.        I know it's

19   illegal in this country.

20        SA SPIVACK:    I don't care about prostitution.

21        SA ADAMCZYK:    No.   No, no, no.

22        SA SPIVACK:     We care about the minor being

23   prostituted.

24

25
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 19 of 23     4

 1           PETER BRIGHT:     No, that's -- I agree. Um, I wasn't

 2   sure if she was telling the truth because she said that-- I

 3   mean --

 4           SA SPIVACK:     But who are you to make that judgement,

 5   right? Isn't that what we're here for, to help vet that

 6   out?

 7           PETER BRIGHT:    I don't know.     Like, I'm sorry, I'm not

 8   trying to be like, difficult, but like- Um_          We've written

 9   s tories about,   for example, um, minors sexting each other

10   and it kind of ruins their lives when law enforcement get

11 involved.

12           SA SPIVACK:     You think then- it's better then to have

13   a 14 year old send you a pic of her pussy?

14           PETER BRIGHT:    I don't -- I'm not saying that she

15   sent.    I don't know --

16           SA SPIVACK:     Okay.    A nude pic. But you think that

17   that's better than us trying to get involved --

18           SA ADAMCZYK:     Or you think it's just better to like

19   let these kids keep trading naked pictures and not get

20   involved at all?

21           SA SPIVACK:     Right.

22           PETER BRIGHT:    I don't -- well --

23           SA SPIVACK:     And I would say this to you, hold on a

24   second.    How old are you?

25           PETER BRIGHT:     Thirty-eight.
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 20 of 23    5

 1        SA SPIVACK:     Thirty -eight.    I would say this, a 14

 2   year old sending a nude pic to her 14 year old boyfriend is

 3   one thing.

 4        PETER BRIGHT:    I agree.

 5        SA SPIVACK:     A 14 year sending a nude pic to a 38 year

 6   old man is another.

 7        PETER BRIGHT:     That's true.

 8        SA SPIVACK:     So if she's doing that to you, do you not

 9   think at that point maybe somebody should get involved

10   because that person -- is that 14 year old not fucked up to

11   the point maybe she needs some help?        No offense to you.

12   But you're a thirty-eight year old man.

13        PETER BRIGHT:    No, no, no. No, I mean, yeah, I think

14   um- I think that's -- I think you're probably right.

15   don't know.   I

16        SA SPIVACK:     We work human trafficking and I can tell

17   you we're right.

18        PETER BRIGHT:    Like I just -- I -- like this is why

19   with Liz I wanted to get something very clear from her

20   because I am, let's say, skeptical about the police

21   involvement in these things.      Like -- and yeah, I hear you

22   and I agree, like 14 year olds sexting each other is

23   different.    But I am -- it is not super clear cut to me

24   that police coming in, taking the kids away from their

25   parents, these sort of things are good for the family.
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 21 of 23   6

 1        SA SPIVACK:     And is this based off your experience

 2   working in law enforcement or just stuff you see on TV?

 3        PETER BRIGHT:     The stuff I see on TV --

 4        SA SPIVACK:     Which is always right.

 5        PETER BRIGHT:    And stuff we write about.

 6

 7              ( End of recording. )

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 22 of 23

 1                   UNITED STATES ATTORNEY'S OFFICE
                      SOUTHERN DISTRICT OF NEW YORK
 2

 3

 4

 5

 6

 7

 8
                          Recorded Conversation
 9

10

11
                           Date:  May 22, 2019
12                           Files: Clip 12

13

14

15

16

17

18

19

20

21

22

23

24

25
 Case 1:19-cr-00521-PKC Document 36-1 Filed 02/05/20 Page 23 of 23    1

 1        SA SPIVACK:     Okay.   You never attempted to have sex -

 2   to meet up with either this 14 or 17 year old?

 3        PETER BRIGHT:    I have texts to the 17 year old that I

 4   would be happy to meet up to help her with her

 5   [ INDISCERNIBLE] .

 6        SA SPIVACK:     Was there ever a sexual connotation

 7   there?   Was there ever a underlying fleeting thought in

 8   your mind that it might turn sexual?

 9        PETER BRIGHT:     There was flirtatiousness, um. . .

10        SA SPIVACK:     Was it possible that that meeting would

11   turn to sex?

12        PETER BRIGHT:    It's possible.

13        SA SPIVACK:     Did it? Did you ever meet her?

14        PETER BRIGHT:    No, we never met.

15        SA SPIVACK:     Alright.

16

17              ( End of recording. )

18

19

20

21

22

23

24

25
